Per Curiam.

After a careful analysis of the evidence, this court agrees that the record: amply supports the findings of the Board of Commissioners on Grievances and Discipline that respondent has violated the provisions of Canons 15, 16 and 22.
In addition, this court finds that respondent has violated the provisions of Canon 32, in that he rendered service disloyal to the law, Canon 41, in that he assisted and participated in fraud and deception, and Canon 44, in that he failed to withdraw from employment when it was clear that his continued employment would require his engaging in a course of conduct which was both immoral and illegal.
The record does not reflect any appreciation or recognition by respondent that his actions were improper. Also, in consideration of respondent’s objections and contentions, we find no facts in mitigation or justification of his actions.
Therefore, the report and recommendation of the Board of Commissioners on Grievances and Discipline are confirmed, and it is the judgment of this court, pursuant to Gov. R. V(6) (b), that respondent, Halbert E. Whitaker, be suspended for an indefinite period from the practice of law.

Judgment accordingly.

O’Neill, C. J., Heebeet, Corrigan, Steen, Celebrezze, W. Brown and P. Brown, JJ,., concur.